Wright, J.,
dissenting. I concur in paragraphs one and three of the syllabus of the majority opinion, but, applying this test, I would affirm the judgment of the court of appeals instead of remanding this cause to the trial court for new proceedings. The majority fairly and accurately cites a number of cases from other jurisdictions that support my conclusion.
The record reflects that NCR discovered or should have discovered asbestos contamination in its buildings more than four years before NCR sued USM, which would bar NCR’s action against USM due to the statute of limitations. NCR did not sue USM until July 30, 1991. As early as the late 1970s, NCR’s maintenance manager at its “Sugar Camp” facility, who reported to a facility manager who reported directly to NCR’s assistant vice-president, knew that NCR employees occasionally disturbed and knocked loose the asbestos fireproofing in the boiler room of one of NCR’s buildings. Knowledge that asbestos fibers had been knocked loose from the structure of a building and had been released into the air is relevant and important to the scope of a maintenance manager’s employment; therefore, this knowledge is imputed to NCR. See 1 Restatement of the Law 2d, Agency (1958), Sections 272, 283; 3 American Jurisprudence 2d (1986) 789, Agency, Section 284.
Accordingly, I respectfully dissent.